DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for wireless communication at a wireless communication device, comprising: 
using a source configuration for master cell group (MCG) connectivity; 
receiving a message associated with handover of the wireless communication device from the MCG connectivity to multiple radio access technology - dual connectivity (MR-DC); 
determining that the message does not include a full configuration indication; and 
configuring a secondary cell group (SCG) configuration for the MR-DC by reusing the source configuration as a result of the determining that the message does not include the full configuration indication.

Regarding claims 9, 13 and 23, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Consequently, all dependent claims, claims 2-8, 10-12, 14-22 and 24-30, depending from claims 1, 9, 13 and 23, respectively are also allowed, resulting the allowance indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411